DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 14, 15 and 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 9 and 21 are objected to because of the following informalities: there is lack of antecedent basis for "the heat dissipation support members", "the soldering", and "the heat resistant layer" in claims 6, 9 and 21, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, 14-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008-0010877 A1 (EMMANUEL DEFLIN et al.) in view of US 2016-0029481 Al (GRAFTECH INTERNATIONAL HOLDINGS INC.).
See international searching authority form PCT/ISA/237.
D1: US 2008-0010877 A1 (EMMANUEL DEFLIN et al.) 17 January 2008 
D2: US 2016-0029481 Al (GRAFTECH INTERNATIONAL HOLDINGS INC.) 28 January 2016
Regarding to claim 1, reference D1 discloses a flexible display (see claim 1 in D1) comprising: a flexible support which is a support made of a fabric comprising woven yams that include electrically conducting wires (see claim 5 in Dl), wherein the wires 21 may be soldered in the same manner to rigid printed circuits contained in control modules 22 and 23 (see paragraph [0037]; and figure 2 in Dl); LEDs 3 having a first control electrode 26 soldered to a track 24 and a second control electrode 27 soldered to a track 25 (see paragraph [0036]; and figure 2 in Dl); and control modules 22 and 23 that are electronic multiplexing control modules, wherein they control the lighting of the 
However, reference D1 does not clearly disclose in the feature of a power supply part applying power to a light emitting grid part. 
Reference D2, which is in the same technical field as D1, discloses a power supply 966 providing power to a FR4 board and powering LEDs during operation (see paragraph [0087]; and figure 10 in D2). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine reference D1 and reference D2 because it is regarded that the effect achieved from the combination of D1 and D2 can be easily foreseen by a person skilled in the art to apply the feature of D2 to the flexible display of Dl to arrive at the light emitting panel of claim 1. 

Regarding to claim 2, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to consider that a flexible support is a support made of a fabric comprising woven yams that include electrically conducting wires (see claim 5 in Dl).
Regarding to claim 4, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely matters of design option in view of the features of D1 considering that: light sources 3 are LEDs (light-emitting diodes) in SMC (surface mount component) technology directly addressable on and soldered to a support 2 (see paragraph [0030]; and figure 1 in D1); and soldering is 
Regarding to claim 5, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to consider a heat dissipation section 522 and a curved portion 524 disposed between the component section and the heat dissipation section (see paragraph [0070]; and figure 5 in D2).
Regarding to claim 6, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely a matter of design option in view of the feature of D1 considering that textile yams are for example insulating from the electrical standpoint and are resistant to physical stresses, especially the temperatures imposed by the soldering, for example, they are made of cotton, polyester or polyamide (see paragraph [0032] in D1).
Regarding to claims 7-9, it can be easily derived by a person skilled in the art from the feature of D2 considering that electronic components are mounted to a circuit board, known as a printed circuit board (PCB) (see paragraph [0005] in D2), are merely matters of design option in view of the features of D2 considering that: the heat dispersion material forming the substrate 103 has a thermal anisotropic ratio (see paragraph [0036] in D2); and one or more of the electrical components 110 can be soldered to the electrically conductive layer 108 (see paragraph [0060]; and figure 1 in D2).
Regarding to claim 10, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely a matter of design 
Regarding to claim 11, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely a matter of design option in view of the feature of Dl considering that control modules 22 and 23 are electronic multiplexing control modules, and they control the lighting of the LEDs 3 and send directly to them, via the conducting wires 21, an electrical current that depends on the display brightness desired for each of them (see paragraph [0039]; and figure 2 in Dl), is merely a matter of design option in view of the feature of Dl considering that LEDs 3 have a first control electrode 26 soldered to a track 24 and a second control electrode 27 soldered to a track 25 (see paragraph [0036]; and figure 2 in Dl).
Regarding to claim 14, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely matters of design option in view of the feature of Dl considering that conducting wires 21 may be made of copper, tinned copper, silvered copper or gilded copper and are sheathed in a polymer (e.g. polyester) resin that electrically isolates them from one another (see paragraph [0033]; and figure 2 in Dl).
Regarding to claim 15, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely a matter of design option in view of the feature of D1 considering that the support 2 is for example woven in a plain weave, with a sufficiently loose (open) mesh structure to be able to let the conducting wires 21 be visible in segments (see paragraph [0031]; and figure 2 in D1).

Regarding to claims 16-17, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely matters of design option in view of the feature of Dl considering that the light emitted by the LEDs 3 is diffused directly into a diffusing element 4, which provides the function of a covering element, made of a material exhibiting specific light-conduction characteristics, either through the nature of the material employed (e.g. polyester, polyamide, etc.) or through, or in combination with, its construction (woven fabric, knitted structure, nonwoven fabric, foam, etc.) (see paragraph [0051]; and figure 6 in Dl).
Regarding to claim 18, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely matters of design option in view of the feature of Dl considering that textile yams are for example insulating from the electrical standpoint and are resistant to physical stresses, especially the temperatures imposed by the soldering (see paragraph [0032] in Dl).
Regarding to claim 20, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely a matter of design option in view of the feature of Dl considering that yams are electrically conducting woven wires 21 blended with other textile yams (see paragraph [0031]; and figure 2 in D1).
Regarding to claims 21-22, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely matters of design option in view of the feature of Dl considering that textile yams are for example insulating from the electrical standpoint and are resistant to physical stresses, especially the temperatures imposed by the soldering (see paragraph [0032] in Dl).
Regarding to claim 23, it would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to be merely a matter of design option in view of the feature of Dl considering that with a view to mechanically protecting the display, a textile embellishment may be applied, by embedding the LEDs 3 in a flexible resin, for example by spraying or coating with a polymer, for example a silicon polymer (see paragraph [0038]; and figure 2 in Dl).
Allowable Subject Matter
Claims 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: references D1 and D2 appear not to have the rotating rod, the housing, the rotation guides and the elongated hole as recited in claim 24. Claim 28 depends on claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,697,624; US 2018/0038578; US 2015/0204496; and US 6,490,402 disclose a flexible fabric weaving having light emitting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO Q TRUONG/Primary Examiner, Art Unit 2875